United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 11, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-30581
                           Summary Calendar


                             LIGE ROGERS,

                                                Petitioner-Appellant,

                                versus

                         VENETIA T. MICHAELS,

                                                 Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 2:04-CV-223
                       --------------------

Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     Lige Rogers, Louisiana prisoner # 121856, was convicted by a

jury of distribution of heroin and sentenced to life imprisonment.

The district court dismissed his 28 U.S.C. § 2254 petition as

barred by the applicable one-year statute of limitations.            This

court granted a COA on the time-bar issue.      The defendant has not

filed a brief.    For the following reasons, we vacate the district

court’s judgment and remand for further development of the record.

     Under 28 U.S.C. § 2244(d), a one-year period of limitation

applies to § 2254 petitions.   “The limitation period shall run from

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the latest of--(A) the date on which the judgment became final by

the conclusion of direct review or the expiration of the time for

seeking such review. . . .”           § 2244(d)(1)(A).           State prisoners

whose judgments became final prior to the April 24, 1996, enactment

date of AEDPA are afforded a one-year grace period, meaning that

their petition must have been filed on or before April 24, 1997.

Flanagan v.    Johnson,     154   F.3d       196,   199-200    (5th    Cir.   1998).

However, the one-year period is tolled for any “time during which

a properly filed application for State post-conviction or other

collateral review with respect to the pertinent judgment . . .

[was] pending.” § 2244(d)(2).                 Rogers’s conviction and sentence

were affirmed by the state appellate court on April 13, 1995.

Rogers   did   not   seek   review    in      the   Louisiana    Supreme      Court.

Rogers’s state postconviction application, filed on September 18,

1995, and subsequent motion for a new trial, were both denied on

January 5, 1999.       Thus, the one-year period was tolled until at

least that time.       The district court concluded that it was tolled

an   additional   30    days,   the   time     to   file   a   supervisory      writ

application in the Louisiana Court of Appeal.              LA. UNIFORM APP. R. 4-

3 (West 1999).

      Rogers   filed    a   letter,   construed       as   a   supervisory      writ

application, which was deemed filed on April 7, 1999, and denied on

April 26, 1999.        At some undetermined point, Rogers obtained an

oral extension of time to seek supervisory writs.                     He also later



                                         2
filed a motion on July 7, 1999, seeking an extension of time.                 He

later filed two supervisory writ applications, which were denied on

the merits.      His final writ application to the Louisiana Supreme

Court was denied on November 14, 2003.

       The district court concluded that Roger’s written motion for

an extension of time in July 1999 did not toll the one-year period

because it was not filed within the 30-day period for seeking a

supervisory writ.     The court also counted the period from February

5, 1999, to April 7, 1999, as untolled.           However, it is clear that

Rogers obtained an oral extension at some point and it appears that

the extension was of indefinite duration.           If that oral extension

was within the 30-day period, then the          applications may have been

properly filed and pending.           See Grillette v. Warden, Winn Corr.

Ctr., 372 F.3d 765, 773 (5th Cir. 2004); Dixon v. Cain, 316 F.3d

553, 555 (5th Cir. 2003); Melancon v. Kaylo, 259 F.3d 401, 404 (5th

Cir.    2001).     Further,    both    Rogers’s   state   supervisory       writ

applications were addressed on the merits; neither was rejected as

untimely.     However, the record is not complete to determine when

the    oral   extension   of   time    was   granted,   the   length   of    the

extension, or to which of Rogers’s supervisory writ applications it

applied.      Thus, its effect on the one-year limitations period

cannot be ascertained.




                                        3
     For the foregoing reasons, we VACATE the judgment of the

district court and REMAND this matter for further development of

the record on the timing and effect of the oral extension of time.




                                4